Citation Nr: 0417103	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-16 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased initial evaluation for a low 
back disability, characterized as postoperative herniated 
nucleus pulposus (HNP) with left radiculopathy, evaluated as 
60 percent disabling from January 1, 1994, as 40 percent 
disabling from August 1, 1997, and as 60 percent disabling 
from December 23, 2002, to include the propriety of reduction 
of the initial 60 percent evaluation, in effect from January 
1, 1994 to July 31, 1997, to 40 percent disabling from August 
1, 1997 through December 22, 2002.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling prior to December 11, 2002, and evaluated as 50 
percent disabling from December 11, 2002.

(The issues of entitlement to service connection for blood 
clots, cancer, a cervical spine disorder and heart disease, a 
temporary total disability rating for convalescence and an 
earlier effective date for a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities will be the subject of a separate decision under 
a different docket number.)


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from June 1969 to 
March 1971, and from August 1972 to September 1990, when he 
retired with more than 20 years of service.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Muskogee, Oklahoma.  By a decision issued in May 2001, the 
claims listed on the title page of this decision were 
REMANDED to the RO by the Board.

The veteran testified at a videoconference hearing in 
December 2000 before one of the undersigned Veterans Law 
Judges, and in September 2003 he testified at a Travel Board 
hearing before another of the undersigned Veterans Law 
Judges.  Copies of the transcripts of those hearings are of 
record.  A Veterans Law Judge (VLJ) who presides at a hearing 
in which testimony regarding a specific claim is discussed 
must participate in any decision on that claim.  Because the 
veteran testified about each of the claims listed on the 
title page of this decision at each of his hearings before 
the Board, each of the VLJs before whom the veteran testified 
must participate in this decision.  See 38 C.F.R. 20.707 
(2003).  Therefore, this appeal is being decided by a panel 
of three Veterans Law Judges.

The appeal for an increased initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling prior to December 11, 2002, and evaluated as 50 
percent disabling from December 11, 2002, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you, the veteran, if further action is 
required on your part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim considered on the merits herein, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for the equitable disposition of this claim.

2.  Following VA examination in September 1996, the RO 
proposed, by a rating decision issued in December 1996, to 
reduce the evaluation for service-connected postoperative HNP 
from 60 percent to 40 percent; that proposal was implemented, 
effective August 1, 1997, by a rating decision issued in June 
1997.  

3.  The record fails to reflect that notice to the veteran of 
the proposed rating reduction advised the veteran of his 
procedural due process rights in conformance with the 
governing regulation, 38 C.F.R. § 3.105, and the reduction 
was made effective sooner than provided in the governing 
regulation.

4.  The veteran's service-connected post-operative lumbar HNP 
is manifested by severe to pronounced intervertebral disc 
syndrome, by severe reduction of range of motion during 
flare-ups, and by moderate neurological manifestations, with 
not more than mild decrease in muscle strength and with no 
evidence of paralysis.




CONCLUSIONS OF LAW

1.  A rating reduction, effective August 1, 1997, from 60 
percent to 40 percent for service-connected postoperative HNP 
with left radiculopathy was not in accordance with governing 
regulations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.105(e), (i) (2003); 38 C.F.R. § 3.105 (e), (h) (1997), 
(1996).

2.  The criteria for an initial evaluation in excess of 60 
percent for service-connected postoperative HNP with left 
radiculopathy are not met; the criteria for an evaluation in 
excess of 40 percent for orthopedic manifestations or for an 
evaluation in excess of 10 percent for neurological 
manifestations in the right lower extremity or for an 
evaluation in excess of 10 percent for neurological 
manifestations in the left lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5293 (2003, and as 
recodified as Diagnostic Code 5243 and as amended at 68 Fed. 
Reg. 51,454-51,456, effective Sept. 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002, and as amended at 67 
Fed. Reg. 54,345-54,349, effective Aug. 22, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An initial 60 percent evaluation assigned for a service-
connected lumbar back disability, characterized as post-
operative HNP with left radiculopathy, was reduced to 40 
percent, effective August 1, 1997 through December 22, 2002.  
The veteran contends that he is entitled to restoration of 
the 60 percent initial evaluation for that disability.  In 
addition, the veteran contends that he is entitled to an 
increased initial evaluation in excess of 60 percent for that 
disability.

Preliminary Matter: Duties to Notify & to Assist

The initial claim underlying this appeal was first submitted 
in October 1993, more than 10 years ago.  During the pendency 
of this claim, there have been numerous changes in laws 
governing veterans' benefits, in VA regulations, and in the 


interpretation of laws and regulations governing veterans' 
benefits.  One of the changes in the applicable law during 
the pendency of this claim was enactment in November 2000 of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

This law redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103A(f) 
(West 2002).  The VCAA describes certain duties owed by VA to 
a claimant.  First, VA must notify the claimant of evidence 
and information necessary to substantiate his or her claim 
and inform the claimant whether he or she or VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

In relationship to the veteran's claim that reduction from 60 
percent to 40 percent in the evaluation of his service-
connected postoperative HNP was improper, and that he is 
entitled to restoration of the 60 percent evaluation, the 
Board has, in the decision below, restored the 60 percent 
evaluation.  Restoration of the 60 percent evaluation for the 
entire period during which the evaluation was reduced to 40 
percent is a grant of this claim in its entirety.  No further 
action, including under the VCAA, would result in a more 
favorable determination for the veteran.  Further discussion 
of the VCAA in relationship to this claim is not required.  

The procedural history of the veteran's claim for an initial 
evaluation in excess of 60 percent for service-connected 
postoperative HNP with radiculopathy includes several actions 
under provisions preceding the VCAA and numerous actions 
under the VCAA.  Summarizing briefly those actions, in a 
rating decision issued in September 1994, the RO granted 
service connection for a postoperative herniated 


nucleus pulposus with left radiculopathy, and assigned a 40 
percent evaluation.  In that rating decision, the RO 
explained why the evidence of record was consistent with a 40 
percent evaluation.  After the veteran disagreed with that 
evaluation, the RO obtained VA outpatient treatment records, 
increased the assigned initial evaluation to 60 percent, and 
advised the veteran of the criteria for a 100 percent (total) 
evaluation, the next higher schedular evaluation.

In an April 1995 rating decision, and in numerous 
communications thereafter, the RO described criteria used to 
evaluate the disability at issue.  The Board's May 2001 
Remand discussed the enactment of the VCAA and the provisions 
of that act, and further addressed what evidence might 
substantiate the veteran's claims on Remand.  Later 
Statements of the Case and Supplemental Statements of the 
Case (SSOCs) advised the veteran of changes to criteria for 
evaluation of intervertebral disc disease.

The veteran was again notified of the enactment of the VCAA, 
and of his rights and responsibilities under that act, by a 
letter issued by the RO in October 2001.  The RO thereafter 
issued several letters notifying the veteran of the enactment 
of the VCAA and of the provisions of that act, in connection 
with additional claims the veteran had submitted.  Those 
letters notified the veteran that he should submit any 
evidence relevant to his claims.

In addition, an SSOC regarding the claims on appeal which are 
addressed in this decision was issued in February 2003.  That 
SSOC included the complete text of 38 C.F.R. § 3.159 as 
revised to implement the VCAA.  That regulation specifically 
informed the veteran that he should tell VA about "any 
additional information or evidence" that might be relevant 
to establish his claim.  Moreover, he had an opportunity to 
present or identify evidence at his videoconference hearing 
in December 2000 and at his Travel Board hearing in September 
2003.

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the 
claim.  In this case, the veteran was afforded several VA 
examinations, and VA outpatient treatment records, along with 
voluminous private clinical records, have been associated 
with the claims files.  The duty to provide medical 
examination has been met. 

The many communications of record, beginning in 1994, more 
than 10 years ago, and including two hearings before the 
Board (one videoconference hearing and one Travel Board 
hearing), numerous communications about the governing 
regulations and criteria for evaluation of intervertebral 
disc disease and of revisions to those criteria, numerous 
letters about the VCAA, and an SSOC which set out the 
complete text of 38 C.F.R. § 3.159, amply demonstrate that VA 
has complied with VCAA requirements to notify and assist the 
veteran to develop his contentions, and that he had numerous 
opportunities to identify or describe any evidence that might 
be relevant.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, as noted in this case, the initial 
actions of the RO were issued prior to enactment of the VCAA.  
The veteran was advised of the enactment of the VCAA in May 
2001, in a Board Remand, soon after the act was signed into 
law, and was advised of the provisions of the VCAA several 
times before his claim has been returned to the Board 
following the 2001 Remand.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  On the other hand, the CAVC acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where initial adjudicative 
determinations were issued prior to enactment of the VCAA, 
however, would be to vacate all initial adjudicative 
determinations which had not yet become final when the VCAA 
was enacted, and would nullify the notice of disagreement and 
substantive appeal of the initial adjudication in this case 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of 38 U.S.C.A. § 5103(a).  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
as to the claim addressed in this decision was harmless 
error.  While the notice of enactment of the VCAA provided to 
the veteran in May 2001 was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was advised that he should identify "any 
evidence" he wanted VA to obtain, and was afforded 
numerous opportunities to do so, and was provided the 
complete text of the regulation in February 2003.  The 
Board finds that the many notifications of record are 
adequate to notify the veteran that he should submit or 
identify any evidence he had regarding his claim.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claim addressed in this 
decision in this case.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where an appeal arises from initial rating decisions that 
established service connection and assigned the initial 
disability evaluations, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered.  This distinction ensures that 
consideration is given to the possibility of staged or 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The appeal in this case was initiated when the veteran sought 
an increase in the initial evaluation assigned at the time of 
the award of service connection for postoperative herniated 
nucleus pulposus with left radiculopathy.

A.  Propriety of reduction 

There is no question that VA has the responsibility to reduce 
a disability rating when the facts of a particular case 
warrant such action under the law.  The regulations note that 
"[o]ver a period of many years, a veteran's disability claim 
may require ratings in accordance with changes in laws, 
medical knowledge and his or her physical or mental 
condition."  38 C.F.R. § 4.1.  However, the circumstances 
under which rating reductions can occur are limited by 
regulation.

For disabilities with ratings that have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by full and complete examinations; 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344.

The veteran was granted service connection for post-operative 
HNP with left radiculopathy by a September 1994 rating 
decision.  A 100 percent evaluation was assigned for 
convalescence following hospitalization effective October 19, 
1993, followed by a 40 percent schedular evaluation effective 
January 1, 1994.  The veteran filed a notice of disagreement 
with the evaluation assigned.  By a rating decision issued in 
February 1995, a 60 percent evaluation was assigned for 
disability due to the postoperative HNP, and that evaluation 
was effective from January 1, 1994.  By a rating decision 
prepared in November 1996 and issued in December 1996, the RO 
notified the veteran of a proposal to decrease the evaluation 
for postoperative HNP from 60 percent to 40 percent.  The 
Board notes that the 60 percent evaluation had been in effect 
for less than 5 years.  Therefore, the provisions of 38 
C.F.R. § 3.344 regarding evaluations in effect for more than 
five years are not applicable in this case.

Procedurally, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary 
must be notified of the contemplated action, furnished 
detailed reasons for the action proposed, and must be given 
60 days in which to present additional evidence and 30 days 
to request a predetermination hearing for the purpose of 
showing that compensation should not be reduced.  Thereafter, 
if additional evidence is not received, a final rating will 
be promulgated and the award will be reduced, effective from 
the last day of the month in which the 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e), (i) (2003); 38 C.F.R. § 3.105 
(e), (h) (1997), (1996).

In this case, the proposed reduction of the veteran's 
evaluation for his service-connected postoperative HNP 
resulted in a reduction of his combined evaluation from 80 
percent to 60 percent, thereby decreasing the amount of 
compensation he was paid monthly.  However, the December 1996 
notice to the veteran regarding the proposed rating reduction 
advised the veteran only that if he had medical evidence that 
would change the proposal to reduce the evaluation of the 
service-connected back disability, he should submit that 
evidence within 60 days.  

The November 1996 rating decision which accompanied that 
notice did not include discussion of the procedural rights 
required under 38 C.F.R. § 3.105(e).  The December 1996 
communication reflects that forms regarding eligibility for 
vocational rehabilitation and application for vocational 
rehabilitation and notice of the need to inform VA of any 
change in the status of dependence, as well as an explanation 
of appellate due process rights (VA Forms 28-1900, 28-8890, 
21-8764, 4107) were enclosed.  However, none of these forms 
conveys the information required to be provided to the 
veteran under 38 C.F.R. § 3.105(e).  

By a rating decision prepared in May 1997, issued to the 
veteran in June 1997, the veteran was advised that his 
service-connected disability had improved and a reduction in 
evaluation to 40 percent would be effective August 1, 1997.  
This communication advised the veteran that he could submit 
new evidence and that he could request a personal hearing to 
appeal the reduction.  However, this communication to the 
veteran did not describe the veteran's procedural rights 
under 38 C.F.R. § 3.105(e) or § 3.105(i) and was not 
effective the last day of the month in which the 60-day 
period from the date of notice of the final rating action 
expires.  Instead, the rating was effective one month too 
soon.  

The Board is unable to find any evidence of record which 
reflects that the RO complied with the due process procedures 
set out at 38 C.F.R. § 3.105.  In the absence of such 
evidence, the Board concludes that reduction of the veteran's 
evaluation for postoperative HNP from 60 percent to 40 
percent effective August 1, 1997, was improper.  Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995) (where VA reduces the 
veteran's rating without observing applicable laws and 
regulations, the rating is void ab initio).  The 60 percent 
evaluation assigned prior to the reduction must be restored.

B.  Claim for initial evaluation in excess of 60 percent 

The veteran has been granted service connection for a low 
back disability, characterized as post-operative HNP with 
left radiculopathy.  The low back disability, when the 
veteran disagreed with the initial evaluation following the 
grant of service connection, was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293.  DC 5293, as in effect 
when the veteran submitted his claim, provided that 
intervertebral disc syndrome warranted a 40 percent 
evaluation if severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1994). 

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, DC 5293 (as effective 
Sept. 23, 2002).  

Note (1) provides that for purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Alternatively, the revised criteria provide that 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides that, when disability is evaluated on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  67 
Fed. Reg. 54,345-54,349 (August 22, 2002), to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293.
In evaluating neurologic disability, the term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, 
Note.  Neuritis, cranial or peripheral, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The criteria governing evaluation of the spine were again 
revised, effective September 26, 2003.  Diagnostic Code 5293 
was renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454-51,456 (Aug. 27, 2003).  
Under the recent changes, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.

Factual background

VA clinical records dated in 1994 reflect that the veteran's 
ambulation was limited to one block due to fatigue and pain.  
In October 1994, the veteran reported the new onset of 
falling due to leg weakness.  September 1996 VA examination 
disclosed that the veteran had symptoms of bilateral nerve 
root irritation, but there was no specific neurologic 
deficit.  

The report of VA examination conducted in July 1997 reflects 
that the veteran complained of chronic low back pain, worse 
at night.  He was unable to walk more than one block before 
developing significant pain.  He was walking with a cane, but 
the examiner advised him not to use a cane.  The veteran 
walked in a stiffened position with a cane, and favored the 
left leg.  The veteran's range of motion of the lumbar spine 
was limited to 80 degrees of flexion.  Strength in the lower 
extremities was normal, with the exception of hip flexion 
which was decreased to 3/4.

VA outpatient treatment notes dated in December 1997 reflect 
that the veteran complained of falling down three or four 
times a week.  At his October 1998 neurosurgery clinic visit, 
the veteran noted both increased pain in his lower back and 
down both lower extremities.

In February 1999, the veteran reported that none of the 
prescribed medications relieved his back pain.  The examiner 
stated that the veteran had a pronounced limp of the left 
leg.  April 1999 treatment notes reflect that the veteran 
fell while walking.  He reported that this happened 
frequently.  The veteran was particularly concerned because 
of additional neck pain after this fall.

August 1999 treatment notes describe the veteran's gait as 
slightly spastic.  VA outpatient treatment records dated in 
May 2000 reflect that the veteran ambulated slowly and 
complained of leg weakness.  He had abrasions on his knees 
which he stated were due to falls resulting from his leg 
weakness.

In May 2001, the veteran complained of lower extremity 
weakness and difficulty walking.  He reported increased 
difficulty walking for the past two or three months.  He also 
reported some bladder and bowel incontinence.  He described 
difficulty standing and difficulty going down or climbing up 
stairs.  He reported that he had also been losing his balance 
and that he had fallen several times because of this.  The 
veteran had a long history of erectile dysfunction.  The 
veteran reported that he was only able to feed, dress, and 
bathe himself.  

On objective examination in May 2001, the examiner stated 
that the veteran's gait was slightly wide-based, with normal 
arm swing.  Heel, toe, and tandem walking were decreased.  A 
limp was visible but intermittent.  Patellar reflexes were 
3+; ankle jerks were only trace.  The examiner's impression 
was that the veteran had superimposed peripheral neuropathy.  
Physical therapy evaluation was requested for the veteran's 
unsteady, uncoordinated gait.  The veteran leaned toward the 
right upon ambulation and reported that he had fallen six 
times in the past week.

October 2001 VA outpatient treatment notes reflect that the 
veteran was prescribed narcotics, but for a brief period of 
time, for pain, partially due to his service-connected 
postoperative HNP.

In June 2002, the veteran reported having tripped and fallen 
in his garden.  Risk assessment disclosed that he was at risk 
of falls and had gait weakness.

In January 2003, the veteran's primary complaints were 
related to cervical spine pain.  He also complained of pain 
and weakness in the legs.  He had 4/5 strength in the lower 
extremities bilaterally.  Knee and ankle jerk reflexes could 
not be elicited.  

VA outpatient treatment records dated in May 2003 reflect 
that the veteran continued to report that he had weakness of 
the legs and unsteady gait as well as low back pain.  He 
reported no bowel or bladder dysfunction.  Deep tendon 
reflexes were trace at the knee and ankle.  Strength was 5/5 
in the left lower extremity and 4+/5 in the right lower 
extremity.  Sensation was decreased in the areas related to 
the right L4 distribution.  

In August 2003, the veteran continued to report impaired 
gait.  He had moderate back tenderness and normal back 
curvature.  

At his September 2003 Travel Board hearing, the veteran 
testified that he continued to walk with a cane, was still 
unstable when walking, and continued to have "a bit of a foot 
drop on the right."



Analysis

None of the evidence of record reflects that the veteran's 
service-connected postoperative HNP results in cord 
involvement resulting in bedridden status or the necessity 
for long leg braces, or abnormal mobility requiring a neck 
brace (jury mast).  In addition, there is no evidence of 
demonstrable deformity of a vertebral body in the lumbar 
area.  Therefore, the veteran is not entitled to a higher 
evaluation for his lumbar spine disability under Diagnostic 
Code 5285 at any point during this appeal.

In the present case, the appellant is already in receipt of 
the maximum schedular rating of 60 percent for an 
intervertebral disc syndrome under either the old or new 
criteria, unless the separate ratings for the orthopedic and 
neurological residuals can be combined under 38 C.F.R. § 4.25 
for a higher rating.  Otherwise, only a lumbar vertebral 
fracture with cord involvement (Diagnostic Code 5285) or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5286), neither of which is present, would warrant a rating 
higher than the current 60 percent.  The appellant's current 
rating already exceeds the maximum schedular rating (40 
percent) assignable for limitation of lumbar spinal motion 
(including arthritis) or for lumbosacral strain.

The appellant has consistently demonstrated a severe 
limitation of lumbar motion, warranting the maximum 40 
percent rating under Diagnostic Code 5292, or severe 
lumbosacral musculoskeletal strain, warranting the maximum 40 
percent rating under Diagnostic code 5295.  Only one such 
rating is appropriate in order to avoid rating the same 
orthopedic low back disability twice.  See 38 C.F.R. § 4.14.  

In addition, his symptoms of radiating pain into both 
buttocks or legs, prohibiting prolonged sitting or standing 
above 15 minutes, and his reports of episodic 


weakness in the lower extremities, resulting in falls, but 
with essentially normal findings of motor strength on 
objective examination, are consistent with no more than 
moderate incomplete paralysis of the sciatic nerve, 
bilaterally, which translate into two 20 percent ratings 
under Diagnostic Code 8520.  

The veteran has never been medically found to demonstrate 
such symptoms as numbness in either foot, foot drop, or other 
neurological deficits which are consistent with more than 
moderate incomplete paralysis of the sciatic nerve.  Rather, 
peripheral neuropathy has been diagnosed, even though the 
veteran refers to his neurological abnormalities as "foot 
drop."  The veteran has frequently reported that, with 
fatigue due to severity of back pain, his left knees would 
give way episodically, sometimes 3 times or more during an 
average day.  

It appears to the Board that the veteran's report of falls 
due to the legs giving way is consistent with the objective 
neurological impairments, and represents a mild incomplete 
paralysis, so as to warrant a 10 percent evaluation for each 
lower extremity.  A 10 percent evaluation for each lower 
extremity, together with the 40 percent evaluation for 
orthopedic symptoms, combined under 38 C.F.R. § 4.25, would 
not result in an evaluation in excess of the current 60 
percent evaluation under DC 5243.  In fact, only a 50 percent 
evaluation would result.

Evan assuming that the fall symptomatology warranted a 20 
percent evaluation for moderate incomplete paralysis, in the 
absence of a medical diagnosis of foot drop, an evaluation in 
excess of 20 percent for neurological findings in either the 
right lower extremity or in the left lower extremity is not 
warranted.

The orthopedic/neurological ratings of 40 percent with two 20 
percent ratings combine under 38 C.F.R. § 4.25 to the current 
60 percent rating, not higher.  The veteran is not entitled 
to an evaluation in excess of 60 percent for his service-
connected postoperative HNP on a schedular basis.  

Finally, consideration has been given to the assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  A basis for assigning an 


extra-schedular rating is not shown, however, as the record 
does not indicate, nor has the veteran or his representative 
contended, that the service-connected lumbar disability has 
necessitated frequent periods of hospitalization.  There is 
no evidence that the lumbar disability has resulted in 
symptomatology not considered in the schedular criteria, or 
otherwise presented an exceptional or unusual disability 
picture.  The Board notes that the evidence does establish 
that the service-connected lumbar disability has resulted in 
marked interference with employment.  However, there is no 
indication in the record that the average industrial 
impairment from the disability is in excess of that 
contemplated by the assigned evaluation of 60 percent.


ORDER

The appeal for restoration of a 60 percent evaluation for 
lumbar disability characterized as postoperative HNP with 
left radiculopathy from August 1, 1997, to December 22, 2002, 
is granted, subject to laws and regulations governing an 
award of monetary compensation.

The appeal for an initial evaluation in excess of 60 percent 
for a lumbar disability characterized as postoperative HNP 
with left radiculopathy is denied.


REMAND

The record reflects that the veteran has indicated that he 
was treated at least three times for his service-connected 
PTSD by a provider in Cushing, Oklahoma.  It is not clear 
that this provider has been specifically identified or that 
records of the veteran's treatment by that provider have been 
sought.  The veteran should identify this provider, and 
should be afforded the opportunity to identify any other 
provider who has treated him for a psychiatric disorder since 
July 15, 1996, and whose records have not yet been associated 
with the claims files.  

In particular, the Board notes that, while clinical records 
from numerous private facilities from which the veteran 
received treatment for heart disease and other physical 
disorders have been associated with the record, there are no 
treatment records associated with the claims file from any 
non-VA provider who provided treatment of PTSD or other 
psychiatric disorder, other than the report of a September 
1999 private psychological evaluation.  The report of that 
September 1999 private psychological evaluation reflects that 
the veteran reported that he received counseling through a 
Vet Center in Oklahoma City, and was treated by a provider at 
the VFW in Cushing, Oklahoma, identified as DH, a 
readjustment counseling therapist associated with a Vet 
Center.  

The record does not reflect that treatment records from any 
Vet Center have been associated with the claims file.  
Although the clinical records already associated with the 
claims files are voluminous, the Board cannot fully evaluate 
the severity of the veteran's service-connected PTSD in the 
absence of identified treatment records.  The veteran should 
identify any Vet Center(s) at which he has been treated or 
seen for PTSD, and those records should be sought.  

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Provide the veteran any additional 
appropriate notice required under the 
VCAA.  In particular, the veteran should 
be specifically notified that he should 
submit or identify any evidence which is 
not already of record which he believes 
might be relevant to assist him in 
establishing his claim.  Any notice 
given, or action taken, must also comply 
with controlling guidance provided after 
the issuance of this Board decision.   

2.  The veteran should be requested to 
identify a provider in Cushing, Oklahoma, 
who treated him at "the VFW" for a 
psychiatric disorder.  The veteran should 
be 


requested to identify any Vet Center at 
which he was treated for a psychiatric 
disorder, and those records should be 
requested.

The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all non-VA medical care 
providers who may possess additional 
records supportive of his claim for an 
increased evaluation for PTSD.  After 
securing any necessary releases, the RO 
should obtain records not already 
associated with the claims file.

3.  If the veteran has received treatment 
for a psychiatric disorder at any VA 
facility other than Ponca City or 
Oklahoma City, he should identify the 
facility and approximate treatment dates, 
and the identified VA records should be 
obtained.  
 
4.  The veteran should be advised that he may 
submit alternative evidence of the severity of PTSD 
since he submitted his claim, including statements 
of health care providers or other individuals who 
may have had an opportunity to observe his 
symptoms.  

5.  After the development above has been 
completed, the additional evidence 
obtained should be reviewed.  If review 
of the evidence discloses that additional 
medical opinion as to the severity of 
service-connected PTSD, including at any 
time during the initial evaluation 
period, is required, or that examination 
is required, such as if clinical evidence 
suggests that the veteran's PTSD has 
increased in severity since the most 
recent VA examination of record, 
necessary development, 


including examination if indicated, 
should be conducted.  

6.  All of the relevant evidence should 
be reviewed and the claim for an 
increased initial evaluation for PTSD 
should be readjudicated.  The RO should 
also document at this time its 
consideration of 38 C.F.R. § 3.321(b).

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC.  That SSOC should include 
recitation of all relevant evidence 
considered, the reasons and bases for the 
determinations made, and the applicable 
laws and regulations, to include 
consideration of 38 C.F.R. § 4.132, DC 
9411, as in effect prior to November 7, 
1996, and 38 C.F.R. § 4.130, as in effect 
from November 7, 1996.  The veteran and 
his representative should be given an 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



			
           STEVEN L. COHN                                        
SHANE A. DURKIN
	           Veterans Law Judge                                        
Veterans Law Judge
      Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
                                           BARBARA B. 
COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



